Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 28, 2015

The Court of Appeals hereby passes the following order:

A16D0078. NOLAN WEBB et al. v. U.S. BANK TRUST, N.A., AS TRUSTEE
    FOR LSF8 MASTER PARTICIPATION TRUST.

      This case began as a dispossessory proceeding in magistrate court, which
entered a writ of possession in favor of the plaintiff. Defendant Nolan Webb1
appealed to the superior court, which dismissed the appeal as untimely in an order
entered on September 24, 2015. On October 5, 2015, Webb filed the instant
application for discretionary appeal in this Court.2 We lack jurisdiction.


      Generally, an application for discretionary appeal may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). The underlying
subject matter of an appeal, however, controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory judgment. Under
OCGA § 44-7-56, an appeal from a dispossessory judgment must be filed within 7
days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga.


      1
          Webb’s first name also appears as “Noland” in various filings.
      2
         The instant application indicates that an additional entity—“ANGEL GIFT
25 TRUST”—also seeks discretionary review of the superior court’s order. It is
unclear whether this entity was a party to the proceedings below. In any event, Webb,
a non-lawyer, is the only party who signed the instant application. He thus is the sole
applicant because, as a non-attorney, he may not file an appeal on behalf of other
parties. See Aniebue v. Jaguar Credit Corp., 308 Ga. App. 1, 1 n.1 (708 SE2d 4)
(2011).
App. 521, 522-523 (521 SE2d 456) (1999). Webb’s October 5 application for
discretionary appeal in this Court is untimely, as it was filed 11 days after the superior
court’s order dismissing his appeal from the magistrate court. Accordingly, we lack
jurisdiction to review this application, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              10/28/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.